Name: 2002/945/EC: Commission Decision of 28 November 2002 amending Decisions 2001/730/EC and 2001/854/EC as regards the allocation of the Community's financial contribution to Member States' TSE monitoring programmes for 2002 (notified under document number C(2002) 4594)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European construction;  cooperation policy;  agricultural policy;  health;  economic policy
 Date Published: 2002-12-03

 Avis juridique important|32002D09452002/945/EC: Commission Decision of 28 November 2002 amending Decisions 2001/730/EC and 2001/854/EC as regards the allocation of the Community's financial contribution to Member States' TSE monitoring programmes for 2002 (notified under document number C(2002) 4594) Official Journal L 326 , 03/12/2002 P. 0024 - 0025Commission Decisionof 28 November 2002amending Decisions 2001/730/EC and 2001/854/EC as regards the allocation of the Community's financial contribution to Member States' TSE monitoring programmes for 2002(notified under document number C(2002) 4594)(2002/945/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 24(5) and (6) thereof,Whereas:(1) Commission Decision 2001/730/EC of 15 October 2001 on the list of programmes for the monitoring of TSE qualifying for a financial contribution from the Community in 2002(3), as amended by Decision 2002/246/EC(4), establishes the list of programmes submitted by the Member States for the monitoring of transmissible spongiform encephalopathies (TSE) qualifying for a Community financial contribution in 2002, as well as the proposed rate and maximum amount of the contribution for each programme.(2) Commission Decision 2001/854/EC of 3 December 2001 approving the programmes for the monitoring of TSE presented for 2002 by the Member States and fixing the level of the Community's financial contribution(5), as amended by Decision 2002/246/EC, approved those programmes and fixed the maximum amounts of the Community's financial contribution.(3) Decision 2001/854/EC provides that the maximum amounts of financial participation by the Community for each monitoring programme may be reviewed in the light of the progress reports to be forwarded by the Member States to the Commission every month. An analysis of those reports indicates that certain Member States will not utilise their full allocation for 2002, while others will carry out monitoring in excess of the number of tests funded. It is therefore appropriate to re-allocate funding from Member States which are not using their full allocation to those that are exceeding it.(4) Decisions 2001/730/EC and 2001/854/EC should be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/730/EC is amended in accordance with the Annex to this Decision.Article 2Decision 2001/854/EC is amended as follows:1. in Article 1(2), "EUR 4887000" is replaced by "EUR 5362385";2. in Article 2(2,) "EUR 2892000" is replaced by "EUR 3240550";3. in Article 3(2), "EUR 21077000" is replaced by "EUR 23244735";4. in Article 4(2), "EUR 1851000" is replaced by "EUR 1209935";5. in Article 5(2), "EUR 11240000" is replaced by "EUR 8369625";6. in Article 6(2), "EUR 35361000" is replaced by "EUR 37458845";7. in Article 7(2), "EUR 11136000" is replaced by "EUR 11748995";8. in Article 8(2), "EUR 11379000" is replaced by "EUR 9756085";9. in Article 9(2, "EUR 350000" is replaced by "EUR 283080";10. in Article 10(2), "EUR 6104000" is replaced by "EUR 6829450";11. in Article 11(2), "EUR 3325000" is replaced by "EUR 3364830";12. in Article 12(2), "EUR 2874000" is replaced by "EUR 1473085";13. in Article 13(2), "EUR 1329000" is replaced by "EUR 1501455";14. in Article 14(2), "EUR 651000" is replaced by "EUR 612945".Article 3This Decision is addressed to the Member States.Done at Brussels, 28 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 274, 17.10.2001, p. 20.(4) OJ L 84, 28.3.2002, p. 65.(5) OJ L 318, 4.12.2001, p. 54.ANNEXThe Annex to Decision 2001/730/EC is replaced by the following:"ANNEXList of TSE monitoring programmesRate and maximum amount of the Community's financial contribution>TABLE>"